ORDER PER CURIAM. Ladell Phillips appeals the judgment entered by the trial court after a jury found him guilty of one count of felony possession of a controlled substance and one count of misdemeanor possession of marijuana. We have reviewed the briefs of the parties and the record on appeal and conclude that no reversible error occurred. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum setting forth the -reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Criminal Procedure 30.25(b) (2017).